     Case 19-10653-R Document 76 Filed in USBC ND/OK on 05/03/19 Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT                                        Filed/Docketed
                             NORTHERN DISTRICT OF OKLKAHOMA                                        May 03, 2019

    In re:                                                 §
                                                           §             Case No. 19-10653-R
    INNOVA GLOBAL LTD., et al.,           1
                                                           §
                                                           §             Jointly Administered
              Debtors in a Foreign Proceeding.             §
                                                           §             Chapter 15
                                                           §

                         ORDER GRANTING MOTION FOR RELIEF
                   FROM STAY TO ALLOW TERMINATION OF CONTRACTS

             This matter comes on for consideration before this Court upon the Motion for Relief from

Stay to Allow Termination of Contracts, and Notice of Opportunity for Hearing [Doc. 34] (the

“Motion”) filed by Tennessee Gas Pipeline Company, L.L.C., Sierrita Gas Pipeline, L.L.C. and El

Paso Natural Gas Company.

             WHEREUPON, having examined the file and record where applicable, and noting the

representations of counsel, the Court find that the Motion was filed April 15, 2019, with notice

being provided to all parties in interest, as represented by counsel; that the time within which

objections could be filed expired on or about April 29, 2019, and by representation of counsel, no

objections have been filed nor are any expected; as such, the relief sought is deemed confessed,

and the allegations are considered true and correct.

             Accordingly, the Motion is GRANTED.

             SO ORDERED this 3rd day of May, 2019.


                                                                   DANA L. RASURE, CHIEF JUDGE
                                                                   UNITED STATES BANKRUPTCY COURT



1
 The Debtors are: (1) Innova Global Ltd;, (2) Innova Global Operating Ltd., (3) Innova Global Limited Partnership,
(4) 1938247 Alberta Ltd., (5) Innova Global Holdings Limited Partnership, (6) Innova Global Inc. (formerly AEM
Emissions Management Inc., formerly ATCO Emissions Management Inc.), (7) Innova Global LLC (formerly AEM
Noise Management LLC, formerly ATCO Noise Management LLC), and (8) Braden Manufacturing, L.L.C.
